 In the Matter of KLAMATH TIMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL No. 6-12, AFFILIATEDWITH THECONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-0827.-Decided September 3, 1.941Jurisdiction:logging operationsInvestigation and Certification of Representatives:existence of question: Com-pany refused to accord union recognition, disputing its authority to representemployees on ground that unions charter had been suspended or revokedby its parent organization ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, excluding clerical and supervisory employees.'Mr. John B. Ebinger,of Klamath Falls, Oreg., for the Company.Mr. George Brown,of Klamath Falls, Oreg., for the International.Mr. J. G. Wolf,of Portland, Oreg., for the Lumber R SawmillWorkers.Mr. Charles W. Schneider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 9, 1941, International Woodworkers of America, Localids., 6 12, affiliated with the Congress of Industrial Organizations,herein called the International, filed a petition with the RegionalDirector for the Nineteenth Region (Seattle, Washington) allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Klamath Timber Company, Klamath Falls,Oregon, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 15, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropri-ate hearing upon due notice.35 N. L R. B., No 27.141 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 24, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Interna-tional, and also upon Lumber & Sawmill Workers, Local No. 2649,herein called the Lumber & Sawmill Workers, a labor organizationclaiming to represent employees directly affected by the investigation.Pursuant to notice, a hearing was held on July 31, 1941, at KlamathFalls, Oregon, before William A. Babcock, Jr., the Trial Examinerduly designated by the Chief Trial Examiner.The Company, theInternational, and the Lumber & Sawmill Workers were representedby counsel or other representatives, and participated in the hearing.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was affordedall parties.At the conclusion of the hearing the Company movedto dismiss the petition on the ground that no question concerning rep-resentation affecting commerce had arisen.The Trial Examiner re-served ruling thereon for the Board.The motion is hereby denied.During the course of the hearing, the Trial Examiner made severalrulings on other motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKlamath Timber Company, an Oregon corporation, having itsprincipal office atKlamath Falls, is engaged in the logging ofponderosa pine and fir near Klamath Falls, Oregon.During 1940the Company produced 33,700,000 feet of logs, valued at $239;275.The Company sells its entire output in the form of rough logs toKesterson Lumber Corporation, which also maintains its principaloffice at Klamath Falls and is engaged in the manufacture and saleof lumber products.During 1939 and 1940, respectively, KestersonLumber Corporation processed approximately 49,000,000 board feetof lumber, valued at about $1,205,000, of which approximately 99per cent was shipped to points outside the State of Oregon.TheCompany's president is also vice president and manager of KestersonLumber Corporation.II.THE ORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 6-12, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company. KLAMATH TIMBER COMPANY143Lumber & Sawmill Workers, Local No. 2649, is a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company contends that no question concerning representa-tion has arisen because it has not refused to bargain with the Inter-national.However, both labor organizations involved herein havepresented evidence that each represents a substantial number ofemployees of the Company.' The International made several writtenrequests for bargaining conferences during 1940, and again in Mayor June 1941.To the latter request the Company replied that ithad been informed that the International's charter had been sus-pended or revoked by its parent organization, and questioned theInternational's status as a labor organization and its authority torepresent employees.We have held that the privilege of a labororganization to represent employees for the purposes of collectivebargaining,2 or to utilize the machinery of the Act, is not dependentupon its relations with its parent organization.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE.We find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesaid tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.'A statementof a Field Examiner of the BoardsubmittedInto evidenceat thehearingdisclosesthat the International submitted to him 118 membershipauthorization cards forthat union,64 of whichbore signatureswhich arethe names of personson the Company'sJune 1941 pay roll.Twenty-three of the 64 cards were dated during 1940, 28 during May1941,9 during June 1941,and 4 were undated.There are approximately 117 employeesin the alleged appropriate unit.At the hearing Lumber&Sawmill Workers presentedto the TrialExaminer 26 member-ship authorization cards.All bore signatures corresponding to names of persons on theCompany's June 1941 pay roll.Two of the cards were duplicates.2 SeeMatter of McClouth Steel CorporationandLocal 174, InternationalUnion, UnitedAutomobile Workers of America, affiliated with the Congress of Industrial Organizations,An4onmobileWorkeas of America, affiliated with the Congressof Industrial Organizations,3InMatterof FrederickR BarrettandInternational Longshoremen's Association, LocalNo. 978, 3 N. L R B. 513 at 516, the, Board stated :Whether Local978 is or is not a localof I. L. A., it is stilla labor organizationwithin themeaning ofthe Act, andis accordingly entitledto invokethe remedies ofthe Act againstan employer,whateverits standingwith theInternational. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE APPROPRIATE UNITAt the hearing the parties agreed, and we find, that all produc-tion and maintenance employees engaged in the Company's loggingoperations, excluding clerical and supervisory employees, constitutean appropriate unit for the purposes of collective bargaining.Wefurther find that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.We shall direct that the employees of theCompany eligible to vote in such election shall be those in the appro-priate unit employed by the Companyy, during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are set forth in the Direc-tion hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Klamath Timber Company, Klamath Falls,Oregon, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All production and maintenance employees engaged in theCompany's logging operations, excluding clerical and supervisoryemployees, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Klamath Timber Company, Klamath Falls, Oregon, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec- KLAMATH TIMBER COMPANY145tion, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and main-tenance employees engaged in logging operations at Klamath Tim-ber Company, Klamath Falls, Oregon, who were employed duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during said pay-roll period because they were ill or on vacation, or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding supervisory and clerical employees, and employeeswho have since quit or been discharged for cause, to determinewhether they desire to be represented by InternationalWood-workers of America, Local No. 6-12, affiliated with the Congress ofIndustrial Organizations, or by Lumber & Sawmill Workers, LocalNo. 2649, affiliated with the American Federation of Labor, for thepurposes of collective bargaining, or by neither.